--------------------------------------------------------------------------------

Exhibit 10.6
 
Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida
 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




First Reinstatement Premium Protection Reinsurance


Reinsurer(s)
 
Participation(s)
 
JC Re Ltd.
             
Through Aon Limited trading as Aon Benfield
    13.0 %
Lloyd's Underwriters Per Signing Page(s)
    12.0            
Total
 
25.0% part of 100% share in the interests and liabilities of the "Reinsurer"
 

Second Reinstatement Premium Protection Reinsurance


Reinsurer(s)
 
Participation(s)
         
ACE Tempest Reinsurance Ltd.
    5.0 %
Ariel Reinsurance Company Ltd.
    15.0  
DaVinci Reinsurance Ltd.
    8.0  
JC Re Ltd.
    50.0  
Renaissance Reinsurance, Ltd.
    12.0 %          
Through Aon Limited trading as Aon Benfield
       
Lloyd's Underwriters Per Signing Page(s)
    10.0            
Total
    100.0 %

 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Third Reinstatement Premium Protection Reinsurance


Reinsurer(s)
 
Participation(s)
         
JC Re Ltd.
    10.0 %
Torus Insurance (Bermuda) Limited
    20.0            
Through Aon Limited trading as Aon Benfield
       
Lloyd's Underwriters Per Signing Page(s)
    70.0            
Total
    100.0 %

 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Table of Contents




Article
Page
         
1
Coverage
1
 
2
Commencement and Termination
1
 
3
Concurrency of Conditions
2
 
4
Premium
3
 
5
Loss Notices and Settlements
3
 
6
Late Payments
4
 
7
Offset (BRMA 36C)
5
 
8
Access to Records
5
 
9
Errors and Omissions (BRMA 14F)
5
 
10
Currency (BRMA 12A)
5
 
11
Taxes (BRMA 50B)
6
 
12
Federal Excise Tax (BRMA 17D)
6
 
13
Reserves
6
 
14
Insolvency
7
 
15
Arbitration
8
 
16
Service of Suit (BRMA 49C)
9
 
17
Governing Law (BRMA 71B)
9
 
18
Notices and Contract Execution
9
 
19
Intermediary
10
   
Schedule A
     
Schedule B
 

 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida
(hereinafter referred to as the "Company")


by


The Subscribing Reinsurer(s) Executing the
Interests and Liabilities Agreement(s)
Attached Hereto
(hereinafter referred to as the "Reinsurer")


Article 1 - Coverage


By this Contract the Reinsurer agrees to indemnify the Company for 100% of any
reinstatement premium which the Company pays or becomes liable to pay as a
result of loss occurrences covered under the Company's Excess Catastrophe
Reinsurance Contract, effective July 1, 2011 (hereinafter referred to as the
"Original Contract" and described in Schedule A attached hereto), subject to the
terms, conditions and limitations set forth herein and in Schedules A and B
attached to and forming part of this Contract.


Article 2 - Commencement and Termination
 
A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, with respect to reinstatement premium payable by the Company under the
Original Contract as a result of losses arising out of loss occurrences
commencing at or after that time and date, and shall remain in force until 12:01
a.m., Eastern Standard Time, July 1, 2012.



B.
Notwithstanding the provisions of paragraph A above, the Company may terminate a
Subscribing Reinsurer's percentage share in this Contract at any time by giving
written notice to the Subscribing Reinsurer in the event any of the following
circumstances occur:



 
1.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at the inception of this Contract has
been reduced by more than 20.0% of the amount of surplus (or the applicable
equivalent) 12 months prior to that date; or



 
2.
The Subscribing Reinsurer's policyholders' surplus (or its equivalent under the
Subscribing Reinsurer's accounting system) at any time during the term of this
Contract has been reduced by more than 20.0% of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or

 
 
[aon2.jpg]
 
 
Page 1

--------------------------------------------------------------------------------

 


 
3.
The Subscribing Reinsurer's A.M. Best's rating has been assigned or downgraded
below A- and/or Standard & Poor's rating has been assigned or downgraded below
BBB+; or



 
4.
The Subscribing Reinsurer has become merged with, acquired by or controlled by
any other entity or individual(s) not controlling the Subscribing Reinsurer's
operations previously; or



 
5.
A State Insurance Department or other legal authority has ordered the
Subscribing Reinsurer to cease writing business; or



 
6.
The Subscribing Reinsurer has become insolvent or has been placed into
liquidation, receivership, supervision, administration, winding-up or under a
scheme of arrangement, or similar proceedings (whether voluntary or involuntary)
or proceedings have been instituted against the Subscribing Reinsurer for the
appointment of a receiver, liquidator, rehabilitator, supervisor, administrator,
conservator or trustee in bankruptcy, or other agent known by whatever name, to
take possession of its assets or control of its operations; or



 
7.
The Subscribing Reinsurer has reinsured its entire liability under this Contract
without the Company's prior written consent; or



 
8.
The Subscribing Reinsurer has ceased assuming new or renewal property or
casualty treaty reinsurance business; or



 
9.
The Subscribing Reinsurer has hired an unaffiliated runoff claims manager that
is compensated on a contingent basis or is otherwise provided with financial
incentives based on the quantum of claims paid.



C.
If this Contract is terminated or expires while a loss occurrence covered
hereunder is in progress, the Reinsurer's liability hereunder shall, subject to
the other terms and conditions of this Contract, be determined as if the entire
loss occurrence had occurred prior to the termination or expiration of this
Contract, provided that no part of such loss occurrence is claimed against any
renewal or replacement of this Contract.

 
Article 3 - Concurrency of Conditions
 
A.
It is agreed that this Contract will follow the terms, conditions, exclusions,
definitions, warranties and settlements of the Company under the Original
Contract, which are not inconsistent with the provisions of this Contract.



B.
The Company shall advise the Reinsurer of any material changes in the Original
Contract which may affect the liability of the Reinsurer under this Contract.

 
 
[aon2.jpg]
 
 
Page 2

--------------------------------------------------------------------------------

 


Article 4 - Premium
 
A.
As premium for the reinsurance coverage provided hereunder for each excess layer
for the term of this Contract, the Company shall pay the Reinsurer the product
of the following:



 
1.
The amount, shown as "Reinstatement Factor" for that excess layer in Schedule B
attached hereto; times



 
2.
The Final Adjusted Rate on Line for the corresponding excess layer of the
Original Contract; times



 
3.
An amount equal to 100% reinsurance placement percentage under each excess layer
of the Original Contract of the final adjusted premium paid by the Company for
the corresponding excess layer of the Original Contract.



"Final Adjusted Rate on Line" as used herein shall mean an amount equal to a
100% reinsurance placement percentage under each excess layer of the Original
Contract of the final adjusted premium paid by the Company for the corresponding
excess layer of the Original Contract divided by the amount, shown as the
"Reinsurer's Per Occurrence Limit" for that excess layer under the Original
Contract in Schedule A attached hereto.


B.
The Company shall pay the Reinsurer a deposit premium for each excess layer of
the amount, shown as "Annual Deposit Premium" for that excess layer in Schedule
B attached hereto, in four equal installments of the amount, shown as "Deposit
Premium Installment" for that excess layer in Schedule B attached hereto, on
July 1 and October 1 of 2011, and January 1 and April 1 of 2012.  However, in
the event this Contract is terminated, there shall be no deposit premium
installments due after the effective date of termination.



C.
As soon as possible after the termination or expiration of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the term of this Contract, computed in
accordance with paragraph A, and any additional premium due the Reinsurer or
return premium due the Company for each such excess layer shall be remitted
promptly.



Article 5 - Loss Notices and Settlements


A.
Whenever reinstatement premium settlements made by the Company under the
Original Contract appear likely to result in a claim hereunder, the Company
shall notify the Reinsurer.  The Company will advise the Reinsurer of all
subsequent developments relating to such claims that, in the opinion of the
Company, may materially affect the position of the Reinsurer.



B.
All reinstatement premium settlements made by the Company under the Original
Contract, provided they are within the terms of the Original Contract and within
the terms of this Contract, shall be binding upon the Reinsurer, and the
Reinsurer agrees to pay all amounts for which it may be liable within 10 days of
receipt of reasonable evidence of the amount paid (or scheduled to be paid) by
the Company.

 
 
[aon2.jpg]

 
 
Page 3

--------------------------------------------------------------------------------

 


Article 6 - Late Payments
 
A.
The provisions of this Article shall not be implemented unless specifically
invoked, in writing, by one of the parties to this Contract.



B.
In the event any premium, loss or other payment due either party is not received
by the intermediary named in the Intermediary Article (hereinafter referred to
as the "Intermediary") by the payment due date, the party to whom payment is due
may, by notifying the Intermediary in writing, require the debtor party to pay,
and the debtor party agrees to pay, an interest penalty on the amount past due
calculated for each such payment on the last business day of each month as
follows:



 
1.
The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times



 
2.
1/365ths of the six-month United States Treasury Bill rate as quoted in The Wall
Street Journal on the first business day of the month for which the calculation
is made; times



 
3.
The amount past due, including accrued interest.



It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties have been received by the Intermediary.


C.
The establishment of the due date shall, for purposes of this Article, be
determined as follows:



 
1.
As respects the payment of routine deposits and premiums due the Reinsurer, the
due date shall be as provided for in the applicable section of this
Contract.  In the event a due date is not specifically stated for a given
payment, it shall be deemed due 30 days after the date of transmittal by the
Intermediary of the initial billing for each such payment.



 
2.
Any claim or loss payment due the Company hereunder shall be deemed due 10 days
after the proof of loss or demand for payment is transmitted to the
Reinsurer.  If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer.



 
3.
As respects any payment, adjustment or return due either party not otherwise
provided for in subparagraphs 1 and 2 of this paragraph C, the due date shall be
as provided for in the applicable section of this Contract.  In the event a due
date is not specifically stated for a given payment, it shall be deemed due 10
days following transmittal of written notification that the provisions of this
Article have been invoked.



For purposes of interest calculations only, amounts due hereunder shall be
deemed paid upon receipt by the Intermediary.


D.
Nothing herein shall be construed as limiting or prohibiting a Subscribing
Reinsurer from contesting the validity of any claim, or from participating in
the defense of any claim or suit, or prohibiting either party from contesting
the validity of any payment or from initiating any arbitration or other
proceeding in accordance with the provisions of this Contract.  If the debtor
party prevails in an arbitration or other proceeding, then any interest
penalties due hereunder on the amount in dispute shall be null and void.  If the
debtor party loses in such proceeding, then the interest penalty on the amount
determined to be due hereunder shall be calculated in accordance with the
provisions set forth above unless otherwise determined by such proceedings.  If
a debtor party advances payment of any amount it is contesting, and proves to be
correct in its contestation, either in whole or in part, the other party shall
reimburse the debtor party for any such excess payment made plus interest on the
excess amount calculated in accordance with this Article.

 
 
[aon2.jpg]

 
 
Page 4

--------------------------------------------------------------------------------

 


E.
Interest penalties arising out of the application of this Article that are
$1,000 or less from any party shall be waived unless there is a pattern of late
payments consisting of three or more items over the course of any 12-month
period.



Article 7 - Offset (BRMA 36C)


The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract.  The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise.


Article 8 - Access to Records


The Reinsurer or its designated representatives shall have access at any
reasonable time to all records of the Company which pertain in any way to this
reinsurance, provided the Reinsurer gives the Company at least 15 days prior
notice of request for such access.  However, the Reinsurer or its designated
representatives shall not have any right of access to the records of the Company
if it is not current in all undisputed payments due the Company.  "Undisputed"
as used herein shall mean any amount that the Reinsurer has not contested in
writing to the Company that specifies the reason(s) why the payments are
disputed.


Article 9 - Errors and Omissions (BRMA 14F)


Inadvertent delays, errors or omissions made in connection with this Contract or
any transaction hereunder shall not relieve either party from any liability
which would have attached had such delay, error or omission not occurred,
provided always that such error or omission is rectified as soon as possible
after discovery.


Article 10 - Currency (BRMA 12A)
 
A.
Whenever the word "Dollars" or the "$" sign appears in this Contract, they shall
be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.



B.
Amounts paid or received by the Company in any other currency shall be converted
to United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.

 
 
[aon2.jpg]

 
 
Page 5

--------------------------------------------------------------------------------

 


Article 11 - Taxes (BRMA 50B)


In consideration of the terms under which this Contract is issued, the Company
will not claim a deduction in respect of the premium hereon when making tax
returns, other than income or profits tax returns, to any state or territory of
the United States of America or the District of Columbia.


Article 12 - Federal Excise Tax (BRMA 17D)


A.
The Reinsurer has agreed to allow for the purpose of paying the Federal Excise
Tax the applicable percentage of the premium payable hereon (as imposed under
Section 4371 of the Internal Revenue Code) to the extent such premium is subject
to the Federal Excise Tax.



B.
In the event of any return of premium becoming due hereunder the Reinsurer will
deduct the applicable percentage from the return premium payable hereon and the
Company or its agent should take steps to recover the tax from the United States
Government.

 
Article 13 - Reserves


A.
The Reinsurer agrees to fund its share of amounts, including but not limited to,
the Company's ceded unearned premium and outstanding loss reserves (being the
sum of all reinstatement premiums paid by the Company under the Original
Contract but not yet recovered from the Reinsurer, plus the Company's reserves
for reinstatement premium due under the Original Contract, if any) (hereinafter
referred to as "Reinsurer's Obligations") by:



 
1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or



 
2.
Escrow accounts for the benefit of the Company; and/or



 
3.
Cash advances;



if the Reinsurer:


 
1.
Is unauthorized in any state of the United States of America or the District of
Columbia having jurisdiction over the Company and if, without such funding, a
penalty would accrue to the Company on any financial statement it is required to
file with the insurance regulatory authorities involved; or



 
2.
Has an A.M. Best Company's rating equal to or below B++ at the inception of this
Contract.



The Reinsurer, at its sole option, may fund in other than cash if its method and
form of funding are acceptable to the insurance regulatory authorities involved.
 
 
[aon2.jpg]
 
 
Page 6

--------------------------------------------------------------------------------

 


B.
With regard to funding in whole or in part by letters of credit, it is agreed
that each letter of credit will be in a form acceptable to insurance regulatory
authorities involved, will be issued for a term of at least one year and will
include an "evergreen clause," which automatically extends the term for at least
one additional year at each expiration date unless written notice of non-renewal
is given to the Company not less than 30 days prior to said expiration
date.  The Company and the Reinsurer further agree, notwithstanding anything to
the contrary in this Contract, that said letters of credit may be drawn upon by
the Company or its successors in interest at any time, without diminution
because of the insolvency of the Company or the Reinsurer, but only for one or
more of the following purposes:



 
1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer;



 
2.
To reimburse itself for the Reinsurer's share of reinstatement premiums paid by
the Company under the terms of the Original Contract, unless paid in cash by the
Reinsurer;



 
3.
To reimburse itself for the Reinsurer's share of any other amounts claimed to be
due hereunder, unless paid in cash by the Reinsurer;



 
4.
To fund a cash account in an amount equal to the Reinsurer's share of amounts,
including, but not limited to, the Reinsurer's Obligations as set forth above,
funded by means of a letter of credit which is under non-renewal notice, if said
letter of credit has not been renewed or replaced by the Reinsurer 10 days prior
to its expiration date;



 
5.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's share of amounts, including but not limited to, the
Reinsurer's Obligations as set forth above, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any letter of credit is in
excess of the actual amount required for B(1), B(2) or B(4), or in the case of
B(3), the actual amount determined to be due, the Company shall promptly return
to the Reinsurer the excess amount so drawn.


Article 14 - Insolvency
 
A.
In the event of the insolvency of the Company, this reinsurance shall be payable
directly to the Company or to its liquidator, receiver, conservator or statutory
successor on the basis of the liability of the Company without diminution
because of the insolvency of the Company or because the liquidator, receiver,
conservator or statutory successor of the Company has failed to pay all or a
portion of any claim.  It is agreed, however, that the liquidator, receiver,
conservator or statutory successor of the Company shall give written notice to
the Reinsurer of the pendency of a claim against the Company indicating the
policy or bond reinsured which claim would involve a possible liability on the
part of the Reinsurer within a reasonable time after such claim is filed in the
conservation or liquidation proceeding or in the receivership, and that during
the pendency of such claim, the Reinsurer may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated, any defense or defenses that it may deem available to the Company
or its liquidator, receiver, conservator or statutory successor.  The expense
thus incurred by the Reinsurer shall be chargeable, subject to the approval of
the Court, against the Company as part of the expense of conservation or
liquidation to the extent of a pro rata share of the benefit which may accrue to
the Company solely as a result of the defense undertaken by the Reinsurer.

 
 
[aon2.jpg]

 
 
Page 7

--------------------------------------------------------------------------------

 


B.
Where two or more reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.



C.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Contract shall be payable directly by the
Reinsurer to the Company or to its liquidator, receiver or statutory successor,
except as provided by Section 4118(a) of the New York Insurance Law or except
(1) where this Contract specifically provides another payee of such reinsurance
in the event of the insolvency of the Company or (2) where the Reinsurer with
the consent of the direct insured or insureds has assumed such policy
obligations of the Company as direct obligations of the Reinsurer to the payees
under such policies and in substitution for the obligations of the Company to
such payees.



Article 15 - Arbitration
 
A.
As a condition precedent to any right of action hereunder, in the event of any
dispute or difference of opinion hereafter arising with respect to this
Contract, it is hereby mutually agreed that such dispute or difference of
opinion shall be submitted to arbitration.  One Arbiter shall be chosen by the
Company, the other by the Reinsurer, and an Umpire shall be chosen by the two
Arbiters before they enter upon arbitration, all of whom shall be active or
retired disinterested executive officers of insurance or reinsurance companies
or Lloyd's London Underwriters.  In the event that either party should fail to
choose an Arbiter within 30 days following a written request by the other party
to do so, the requesting party may choose two Arbiters who shall in turn choose
an Umpire before entering upon arbitration.  If the two Arbiters fail to agree
upon the selection of an Umpire within 30 days following their appointment, each
Arbiter shall nominate three candidates within 10 days thereafter, two of whom
the other shall decline, and the decision shall be made by drawing lots.



B.
Each party shall present its case to the Arbiters within 30 days following the
date of appointment of the Umpire.  The Arbiters shall consider this Contract as
an honorable engagement rather than merely as a legal obligation and they are
relieved of all judicial formalities and may abstain from following the strict
rules of law.  The decision of the Arbiters shall be final and binding on both
parties; but failing to agree, they shall call in the Umpire and the decision of
the majority shall be final and binding upon both parties.  Judgment upon the
final decision of the Arbiters may be entered in any court of competent
jurisdiction.



C.
If more than one reinsurer is involved in the same dispute, all such reinsurers
shall, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the reinsurers constituting one party, provided, however, that nothing herein
shall impair the rights of such reinsurers to assert several, rather than joint,
defenses or claims, nor be construed as changing the liability of the reinsurers
participating under the terms of this Contract from several to joint.



D.
Each party shall bear the expense of its own Arbiter, and shall jointly and
equally bear with the other the expense of the Umpire and of the
arbitration.  In the event that the two Arbiters are chosen by one party, as
above provided, the expense of the Arbiters, the Umpire and the arbitration
shall be equally divided between the two parties.

 
 
[aon2.jpg]
 
 
Page 8

--------------------------------------------------------------------------------

 


E.
Any arbitration proceedings shall take place at a location mutually agreed upon
by the parties to this Contract, but notwithstanding the location of the
arbitration, all proceedings pursuant hereto shall be governed by the law of the
state in which the Company has its principal office.



Article 16 - Service of Suit (BRMA 49C)


(Applicable if the Reinsurer is not domiciled in the United States of America,
and/or is not authorized in any State, Territory or District of the United
States where authorization is required by insurance regulatory authorities)


A.
It is agreed that in the event the Reinsurer fails to pay any amount claimed to
be due hereunder, the Reinsurer, at the request of the Company, will submit to
the jurisdiction of a court of competent jurisdiction within the United
States.  Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer's rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States.



B.
Further, pursuant to any statute of any state, territory or district of the
United States which makes provision therefor, the Reinsurer hereby designates
the party named in its Interests and Liabilities Agreement, or if no party is
named therein, the Superintendent, Commissioner or Director of Insurance or
other officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising out of this Contract.



Article 17 - Governing Law (BRMA 71B)


This Contract shall be governed by and construed in accordance with the laws of
the State of Florida.


Article 18 - Notices and Contract Execution


A.
Whenever a notice, statement, report or any other written communication is
required by this Contract, unless otherwise specified, such notice, statement,
report or other written communication may be transmitted by certified or
registered mail, nationally or internationally recognized express delivery
service, personal delivery, electronic mail, or facsimile.  With the exception
of notices of termination, first class mail is also acceptable.



B.
The use of any of the following shall constitute a valid execution of this
Contract or any amendments thereto:



 
1.
Paper documents with an original ink signature;

 
 
[aon2.jpg]

 
 
Page 9

--------------------------------------------------------------------------------

 


 
2.
Facsimile or electronic copies of paper documents showing an original ink
signature; and/or



 
3.
Electronic records with an electronic signature made via an electronic
agent.  For the purposes of this Contract, the terms "electronic record,"
"electronic signature" and "electronic agent" shall have the meanings set forth
in the Electronic Signatures in Global and National Commerce Act of 2000 or any
amendments thereto.



C.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

 
Article 19 - Intermediary


Aon Benfield Inc., or one of its affiliated corporations duly licensed as a
reinsurance intermediary, is hereby recognized as the Intermediary negotiating
this Contract for all business hereunder.  All communications (including but not
limited to notices, statements, premiums, return premiums, commissions, taxes,
losses, loss adjustment expense, salvages and loss settlements) relating to this
Contract will be transmitted to the Company or the Reinsurer through the
Intermediary.  Payments by the Company to the Intermediary will be deemed
payment to the Reinsurer.  Payments by the Reinsurer to the Intermediary will be
deemed payment to the Company only to the extent that such payments are actually
received by the Company.
 
In Witness Whereof, the Company by its duly authorized representative has
executed this Contract as of the date specified below:


This 3rd day of October in the year 2011.


Federated National Insurance Company


/s/  Michael H. Braun
 
 
[aon2.jpg]
 
 
Page 10

--------------------------------------------------------------------------------

 


Schedule A


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida





   
Original
Contract
First
Excess
   
Original
Contract
Second
Excess
   
Original
Contract
Third
Excess
                     
Company's Retention
  $ 7,000,000     $ 20,000,000     $ 49,321,450  
Reinsurer's Per Occurrence Limit
  $ 13,000,000     $ 29,321,450     $ 17,119,569  
Reinsurer's Term Limit
  $ 26,000,000     $ 58,642,900     $ 34,239,138  
Minimum Premium
  $ 4,264,000     $ 7,740,863     $ 2,602,174  
Annual Deposit Premium
  $ 5,330,000     $ 9,676,080     $ 3,252,720  
Deposit Premium Installments
  $ 1,332,500     $ 2,419,020     $ 813,180  

 
 
[aon2.jpg]

 
 
Schedule A

--------------------------------------------------------------------------------

 


Schedule B


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida





   
First
Excess
   
Second
Excess
   
Third
Excess
                     
Reinstatement Factor
    1.20       1.15       1.15                            
Annual Deposit Premium
  $ 2,622,360     $ 3,672,072     $ 710,720                            
Deposit Premium Installment
  $ 655,590     $ 918,018     $ 177,680  



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


ACE Tempest Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
   0%
of the First Reinstatement Premium Protection Reinsurance

 
5.0%
of the Second Reinstatement Premium Protection Reinsurance

 
   0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of _____________________________ in the year
____________.


ACE Tempest Reinsurance Ltd.


_______________________________________________________
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


Ariel Reinsurance Company Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
     0%
of the First Reinstatement Premium Protection Reinsurance

 
15.0%
of the Second Reinstatement Premium Protection Reinsurance

 
     0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of _____________________________ in the year
____________.


Ariel Reinsurance Company Ltd.


_______________________________________________________
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


DaVinci Reinsurance Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
   0%
of the First Reinstatement Premium Protection Reinsurance

 
8.0%
of the Second Reinstatement Premium Protection Reinsurance

 
   0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of _____________________________ in the year
____________.


DaVinci Reinsurance Ltd.


_______________________________________________________
 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


JC Re Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
13.0%
of the First Reinstatement Premium Protection Reinsurance

 
50.0%
of the Second Reinstatement Premium Protection Reinsurance

 
10.0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The following shall apply to the Subscribing Reinsurer's percentage share(s) in
the attached Contract:


1.
The introductory portion of paragraph A and all of paragraph B of Article 4 -
Premium - shall be deleted and the following substituted therefor:



 
"A.
As premium for the reinsurance coverage provided hereunder for each excess layer
for the term of this Contract, the Company shall pay the Reinsurer the product
of the following, subject to a minimum premium of the amount, shown as 'Minimum
Premium' for that excess layer in Schedule B attached hereto:"



 
"B.
The Company shall pay to the Reinsurer a deposit premium for each excess layer
of the amount, shown as 'Annual Deposit Premium' for that excess layer in
Schedule B attached hereto, in four installments.  Each of the first two
installments shall be an amount equal to 30.0% of the amount, shown as 'Annual
Deposit Premium' for that excess layer in Schedule B attached hereto, and are
due on July 1 and October 1 of 2011.  Each of the final two installments shall
be an amount equal to 20.0% of the amount, shown as 'Annual Deposit Premium' for
that excess layer in Schedule B attached hereto, and are due on January 1 and
April 1 of 2012.  However, in the event this Contract is terminated, there shall
be no deposit premium installments due after the effective date of termination."

 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


2.
The following Articles shall be added to and made part of this Contract:



“Article 20 –Obligations


 
A.
The Reinsurer will establish a Trust Fund or provide a Letter of Credit (LOC)
issued by a bank and containing provisions acceptable to the insurance
regulatory authorities having jurisdiction over the Company as security for the
Reinsurer's Obligations.



 
B.
The term 'Obligations' shall mean:



 
1.
During the term of this Contract, the balance of (a) the Reinsurer's share of
all reinstatement premiums for which the Company may be liable under the
Original Contract, less (b) any unpaid reinsurance premium (net of brokerage and
Federal Excise Tax payable) under this Contract, and less (c) reinstatement
premiums recovered from the Reinsurer;



 
2.
On the expiration of this Contract, if this Contract is renewed, the Reinsurer's
'Obligations' shall be determined as the aggregate of the Reinsurer's share of
the following:



 
a.
Reinstatement premiums paid by the Company under the Original Contract, but not
recovered from the Reinsurer; plus



 
b.
Accrued reinstatement premiums payable by the Company associated with reserves
for losses reported and outstanding under the Original Contract; plus



 
c.
Accrued reinstatement premiums payable by the Company associated with reserves
for losses incurred but not reported under the Original Contract; plus



 
d.
Accrued reinstatement premiums payable by the Company associated with reserves
for loss adjustment expense under the Original Contract.



The amount so determined shall be recalculated at each month end until all
liability has been extinguished.


 
C.
On December 1, 2011, collateral will be released consistent with the provisions
of the Collateral Release Article and Reserves Article.



 
D.
The Company and the Reinsurer further agree, notwithstanding anything to the
contrary in this Contract, that said Trust Fund or LOC may be drawn upon by the
Company or its successors in interest at any time, without diminution because of
the insolvency of the Company or the Reinsurer, but only for one or more of the
following purposes:



 
1.
To reimburse itself for the Reinsurer's share of unearned premiums on the
account of cancellation or adjustment premiums, unless paid in cash by the
Reinsurer;



 
2.
To reimburse itself for the Reinsurer's share of reinstatement premiums paid by
the Company under the terms of the Original Contract, unless paid in cash by the
Reinsurer;

 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


 
3.
To fund a cash account in the amount equal to the Reinsurer's Obligations, if
said Trust Fund or LOC has not been renewed or replaced by the Reinsurer 10 days
prior to its expiration date; and/or



 
4.
To refund to the Reinsurer any sum in excess of the actual amount required to
fund the Reinsurer's Obligations, if so requested by the Reinsurer.



In the event the amount drawn by the Company on any Trust Fund or LOC is in
excess of the actual amount required, the Company shall return to the Reinsurer
the excess amount so drawn within 10 days of receiving notice of the amount due.
 
Article 21 - Collateral Release


 
A.
As of December 1, 2011 or 31 days from the date of the loss occurrence under the
Original Contract for which reinstatement premium is due from the Company,
whichever is later, the parties shall determine how much collateral will be
required to be maintained within the Trust Fund, less any amount required under
the Reserves Article.  This calculation will be performed on a monthly basis
until all liability has been extinguished.



 
B.
For the purposes of this Article, 'Loss Amount' shall be defined as the sum of:



 
1.
Losses and loss adjustment expense paid by the Company under the Original
Contract; plus



 
2.
Reserves for losses reported and outstanding under the Original Contract; plus



 
3.
Reserves for loss adjustment expense reported and outstanding under the Original
Contract; plus



 
4.
Reserves for losses incurred but not reported under the Original Contract.



 
C.
For each loss occurrence potentially generating reinstatement premium hereunder,
the Company shall multiply the Loss Amount by the appropriate Buffer Loss
Multiplier from the table below, based on the number of days which have elapsed
since the loss occurrence.  The product of this calculation shall be defined as
the Buffered Loss Amount ('BLA').



Buffer Loss Multiplier table
 
Number of
days since
loss occurrence
   
Windstorm
   
Earthquake
   
Other event
 
0 to 90
      180 %     250 %     200 %
91 to 180
      145 %     200 %     165 %
181 to 270
      125 %     175 %     140 %
271 to 365
      110 %     150 %     115 %
366 to 455
      100 %     125 %     100 %
456 to 545
      100 %     110 %     100 %
Thereafter
      100 %     100 %     100 %



 
D.
With respect to each loss occurrence for which the BLA would result in
reinstatement premium covered under the Original Contract, an amount equal to
the Reinsurer's share of the reinstatement premium associated with such BLA for
that excess layer shall be deemed to equal the event specific collateral amount
at the calculation date (the 'Event Collateral Amount' or the 'ECA').

 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


 
E.
In respect of all events for which an ECA exceeds $0, the aggregate amount of
the required collateral to be held in the Trust Fund shall be equal to the
amount by which the lesser of (1) the sum of the ECAs, or (2) the Reinsurer's
share of an amount equal to the annual deposit premium due under the Original
Contract for that excess layer (i.e., the aggregate limit hereunder), exceeds
the amounts paid to date by the Reinsurer.  Such aggregate amount shall be
deemed to be the 'Aggregate Collateral Obligation' or the 'ACO.'



 
F.
At any month-end at which there is any security on deposit in the Trust Fund,
the Company shall perform this calculation within 10 days after the end of such
month and report to the Reinsurer and Trustee named in the Trust Agreement
information supporting any BLA, ECA and ACO amounts greater than $0.  The Assets
in the Trust Fund will be adjusted monthly based on this calculation.  In the
event the balance of the Trust Fund is greater than the amount required to fully
fund the Obligations, as defined by the ACO, the Company shall promptly, within
10 days, authorize a return of such excess amount to the Reinsurer.  Similarly,
in the event the balance of the Trust Fund falls below the amount required to
fully fund the Obligations, the Reinsurer shall promptly, within 10 days, add
assets to the Trust Fund to eliminate such shortfall."



3.
Schedule B attached to and forming part of this Contract shall be deleted and
replaced by the Schedule B attached to and forming part of this Agreement.



The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the parties hereto by their respective duly authorized
representatives have executed this Agreement as of the date specified below:


This 3rd day of October in the year 2011.


Federated National Insurance Company


/s/  Michael H. Braun


This ________________ day of _____________________________ in the year
____________.


JC Re Ltd.


_______________________________________________________
 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Schedule B




Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida





   
First
Excess
   
Second
Excess
   
Third
Excess
                     
Reinstatement Factor
    1.20       1.15       1.15                            
Minimum Premium
  $ 2,097,888     $ 2,937,658     $ 568,576                            
Annual Deposit Premium
  $ 2,622,360     $ 3,672,072     $ 710,720  



The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


Renaissance Reinsurance, Ltd.
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
     0%
of the First Reinstatement Premium Protection Reinsurance

 
12.0%
of the Second Reinstatement Premium Protection Reinsurance

 
     0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of _____________________________ in the year
____________.


Renaissance Reinsurance, Ltd.


_______________________________________________________
 
 
[aon2.jpg]
 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


Torus Insurance (Bermuda) Limited
Hamilton, Bermuda
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida




The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
     0%
of the First Reinstatement Premium Protection Reinsurance

 
     0%
of the Second Reinstatement Premium Protection Reinsurance

 
20.0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The Subscribing Reinsurer's share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.


In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date specified below:


This ________________ day of ____________________________ in the year
____________.


Torus Insurance (Bermuda) Limited


_______________________________________________________
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Interests and Liabilities Agreement


of


Certain Underwriting Members of Lloyd's
shown in the Signing Page(s) attached hereto
(hereinafter referred to as the "Subscribing Reinsurer")


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida






The Subscribing Reinsurer hereby accepts the following percentage share(s) in
the interests and liabilities of the "Reinsurer" as set forth in the attached
Contract captioned above:


 
12.0%
of the First Reinstatement Premium Protection Reinsurance

 
10.0%
of the Second Reinstatement Premium Protection Reinsurance

 
70.0%
of the Third Reinstatement Premium Protection Reinsurance



This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2011, and shall remain in force until 12:01 a.m., Eastern Standard Time, July
1, 2012, unless earlier terminated in accordance with the provisions of the
attached Contract.


The following shall apply to the Subscribing Reinsurer's percentage share(s) in
the attached Contract:


1.
In lieu of the provisions of the introductory portion of paragraph A of Article
4 - Premium - of the Contract the following introductory portion of paragraph A
shall apply:



 
"A.
As premium for the reinsurance coverage provided hereunder for each excess layer
for the term of this Contract, the Company shall pay the Reinsurer the product
of the following, subject to a minimum premium of the amount, shown as "Minimum
Premium" for that excess layer in Schedule B attached hereto (or a pro rata
portion thereof in the event the term of this Contract is less than 12 months):"



2.
In lieu of the provisions of the last paragraph of Article 13 - Reserves - of
the Contract the following paragraph shall apply:



"The Reinsurer, at its sole option, may fund in other than cash (including the
use of the Lloyd's Credit for Reinsurance Trust Funds as a funding instrument)
if such method and form of funding are acceptable to the Company and to the
insurance regulatory authorities involved, as the case may be."
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


3.
Schedule B attached to and forming part of this Agreement shall apply in lieu of
Schedule B attached to and forming part of the Contract.



In any action, suit or proceeding to enforce the Subscribing Reinsurer's
obligations under the
attached Contract, service of process may be made upon Mendes & Mount, LLP, 750
Seventh Avenue, New York, New York  10019.


In Witness Whereof, the Company by its duly authorized representative has
executed this Agreement as of the date specified below:


This 3rd day of October in the year 2011.


Federated National Insurance Company


/s/  Michael H. Braun


Signed for and on behalf of the Subscribing Reinsurer in the Signing Page(s)
attached hereto.
 
 
[aon2.jpg]

 
 
 

--------------------------------------------------------------------------------

 


Schedule B




Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company
Lauderdale Lakes, Florida





   
First
Excess
   
Second
Excess
   
Third
Excess
                     
Reinstatement Factor
    1.20       1.15       1.15                            
Minimum Premium
  $ 2,097,888     $ 2,937,658     $ 568,576                            
Annual Deposit Premium
  $ 2,622,360     $ 3,672,072     $ 710,720                            
Deposit Premium Installment
  $ 655,590     $ 918,018     $ 177,680  





The figures listed above for each excess layer shall apply to each Subscribing
Reinsurer in the percentage share for that excess layer as expressed in its
Interests and Liabilities Agreement attached hereto.
 
 
[aon2.jpg]

 
 
Schedule B

--------------------------------------------------------------------------------

 


Signing Page


attaching to and forming part of the


Interests and Liabilities Agreement


of


Certain Underwriting Members of Lloyd's


with respect to the


Reinstatement Premium Protection
Reinsurance Contract
Effective:  July 1, 2011


issued to


Federated National Insurance Company




(Re)Insurer's Liability Clause - LMA3333


(Re)insurer's liability several not joint


The liability of a (re)insurer under this contract is several and not joint with
other (re)insurers party to this contract.  A (re)insurer is liable only for the
proportion of liability it has underwritten.  A (re)insurer is not jointly
liable for the proportion of liability underwritten by any other
(re)insurer.  Nor is a (re)insurer otherwise responsible for any liability of
any other (re)insurer that may underwrite this contract.


The proportion of liability under this contract underwritten by a (re)insurer
(or, in the case of a Lloyd's syndicate, the total of the proportions
underwritten by all the members of the syndicate taken together) is shown next
to its stamp.  This is subject always to the provision concerning "signing"
below.


In the case of a Lloyd's syndicate, each member of the syndicate (rather than
the syndicate itself) is a (re)insurer.  Each member has underwritten a
proportion of the total shown for the syndicate (that total itself being the
total of the proportions underwritten by all the members of the syndicate taken
together).  The liability of each member of the syndicate is several and not
joint with other members.  A member is liable only for that member's
proportion.  A member is not jointly liable for any other member's
proportion.  Nor is any member otherwise responsible for any liability of any
other (re)insurer that may underwrite this contract.  The business address of
each member is Lloyd's, One Lime Street, London EC3M 7HA.  The identity of each
member of a Lloyd's syndicate and their respective proportion may be obtained by
writing to Market Services, Lloyd's, at the above address.


Proportion of liability


Unless there is "signing" (see below), the proportion of liability under this
contract underwritten by each (re)insurer (or, in the case of a Lloyd's
syndicate, the total of the proportions underwritten by all the members of the
syndicate taken together) is shown next to its stamp and is referred to as its
"written line".


Where this contract permits, written lines, or certain written lines, may be
adjusted ("signed").  In that case a schedule is to be appended to this contract
to show the definitive proportion of liability under this contract underwritten
by each (re)insurer (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of the syndicate taken together).  A
definitive proportion (or, in the case of a Lloyd's syndicate, the total of the
proportions underwritten by all the members of a Lloyd's syndicate taken
together) is referred to as a "signed line".  The signed lines shown in the
schedule will prevail over the written lines unless a proven error in
calculation has occurred.


Although reference is made at various points in this clause to "this contract"
in the singular, where the circumstances so require this should be read as a
reference to contracts in the plural.
 
 
[aon2.jpg]
 
 

--------------------------------------------------------------------------------